RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                   File Name: 09a0200p.06

               UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


                                                 X
                                                  -
 THOMAS J. SAVOCA,
                                                  -
                             Petitioner-Appellant,
                                                  -
                                                  -
                                                       No. 08-3748
          v.
                                                  ,
                                                   >
                                                  -
                        Respondent-Appellee. -
 UNITED STATES OF AMERICA,
                                                  -
                                                 N
                   Appeal from the United States District Court
                  for the Northern District of Ohio at Cleveland.
                 No. 06-01747—John R. Adams, District Judge.
                             Decided and Filed: June 4, 2009
         Before: MERRITT, MARTIN, and SUHRHEINRICH, Circuit Judges.

                                   _________________

                                         OPINION
                                   _________________

        BOYCE F. MARTIN, JR., Circuit Judge. Thomas J. Savoca, a pro se federal
prisoner, appeals a district court judgment denying his motion to vacate sentence filed
pursuant to 28 U.S.C. § 2255. Savoca applies to this Court for a certificate of appealability.
See Fed. R. App. P. 22(b).

        Savoca was convicted by a jury of conspiracy to commit bank robbery, four counts
of bank robbery, and two counts of using a firearm in relation to a bank robbery. Prior to
United States v. Booker, 543 U.S. 220 (2005), the federal district court imposed a sentence
of 77 years and 3 months, but anticipating the possibility that the federal sentencing
guidelines might later be declared unconstitutional, the district judge also imposed an
alternative sentence of 70 years. On appeal, a panel of this Court affirmed Savoca’s
conviction and remanded the case solely for the purpose of vacating the 77 year 3 month
sentence and imposing the 70-year sentence. United States v. Savoca, 166 F. App’x 183 (6th
Cir. 2006).


                                              1
No. 08-3748          Savoca v. United States                                            Page 2


        In his motion to vacate sentence, Savoca claimed that: 1) the government denied him
due process when an FBI special agent tampered with and manufactured evidence; 2) agents
of the government committed perjury; 3) the government conducted an unfair photographic
lineup; 4) defense counsel was ineffective; 5) the district court failed to conduct a Franks
hearing with respect to evidence tampered with by the police; 6) defense counsel rendered
ineffective assistance by failing to request expert witnesses and failing to move to suppress
all pretrial evidence; 7) the district court improperly denied his request for a special hearing
to proceed with criminal charges against the persons he alleges committed crimes; 8) defense
counsel was ineffective with respect to the evidence which was tainted by refabrication and
tampering; and 9) he was denied the effective assistance of counsel during a critical stage
of the proceeding at the photographic lineup.

        The district court carefully reviewed and denied Savoca’s motion to vacate sentence
and found no grounds upon which to grant Savoca a certificate of appealability. The district
court also denied Savoca’s motion to reconsider.

        A single judge of this Court denied the motion as well. The motion has now been
referred to this panel of three judges, two of whom are senior judges on which the original
deciding judge does not sit, for a determination on the merits of the petition for rehearing.
We conclude that the original judge did not misapprehend or overlook any point of law or
fact when she issued her order. Accordingly, we decline to rehear this matter. Fed. R. App.
P. 40(a). See Bell v. Jones, 561 F.3d 655 (6th Cir. 2009).

        We thus deny Savoca a certificate of appealability because he has not made a
substantial showing of the denial of a federal constitutional right for the reasons set forth in
the district court’s comprehensive and well-reasoned order and decision of March 31, 2009.
See 28 U.S.C. § 2253(c)(2); Barefoot v. Estelle, 463 U.S. 880, 893 (1983). The petitioner
has not satisfied the required showing by demonstrating that reasonable judges could
disagree with the district court’s resolution of his constitutional claims nor could conclude
the issues presented are adequate to deserve encouragement to proceed further. Miller-El
v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

        The motion for a certificate of appealability is denied.